DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 	
Election/Restrictions
Applicant original election without traverse of Species II (comprising Figure 2, which discloses a method for a safety check) filed on 01/22/2020 is acknowledged.

Claims 4 and 17-20 preamble recites “the method of safely dispensing medications.” Applicant elected to prosecute “a method for a safety check,” and “a method of safely dispensing medications” is not elected.  Thus, claims 4 and 17-20 are restricted and are not treated on the merits.

Claims 14-16 preamble recites “a method for the safe dispensing medications.” Applicant elected to prosecute “a method for a safety check,” and “a method for the safe dispensing medications” is not elected.  Thus, claims 14-16 are restricted and are not treated on the merits.
Claims 21 preamble recites “a method for the receipt and propagation of a lock out code by a drug dispenser system.” Applicant elected to prosecute “a method for a safety check,” and “a method for the receipt and propagation of a lock out code by a drug dispenser system” is not elected.  Thus, claim 21 is restricted and are not treated on the merits.
Therefore, amended claims 4,10 and 14-21 do not read on the elected embodiment and thus claims 4,10,14-21 are treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method since only functions are claimed which is a statutory class, wherein a safety check 
The limitation of checking whether a minimum period of time between doses has elapsed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, checking whether a minimum period of time between doses has elapsed in the context of this claim encompasses mentally comparing the user’s current time to the time of the last dose of an administered medication and evaluating whether the amount of time elapsed is greater than a minimum period of time.  
Similarly, the limitation of checking whether a request of time of the safety check is outside an adversely-indicated window of another medication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, checking whether a request of time of the safety check is outside an adversely-indicated window of another medication in the context of this claim encompasses the user mentally comparing the time of a request of a safety check (the user’s current time) to the time of the last dose, or a previous dose, of a medication administered and evaluating whether the amount of time elapsed is greater than a period of time that a second medication or substance would cause adverse reactions given the warnings associated with the previously administered medication. 

This judicial exception is not integrated into a practical application.  In particular, the claim does not clearly recite an additional element given that a method is recited.  However, the method is recited at a high-level of generality (i.e., as a generic processor or controller performing a generic computer function of comparing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of dispensing medication, if interpreted as a device, amounts to no more than mere instructions to apply the exception using a generic computer component and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to apply an exception using a generic computer component or generally linking the abstract idea to a particular technological environment or field of use cannot provide an inventive concept.  Thus, considering the combination and the claim as a whole, the claim is not patent eligible.
Thus, claim 2 and its dependent claims 3 and 4 are not treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claim cannot be reasonably determined since there are no clear method steps to perform the intended use of the method because there are no structural elements of the inferred medication dispenser disclosed that performs the method steps recited.  It is unclear as to what element performs the steps of “checking whether a minimum period of time between doses has elapsed,” “request time of the safety check in outside and adversely indicated window of a different medication,” and how a user’s medication reaction history indicates the medication is safe for the user.”  Appropriate clarifications are required.

The scope of the claim cannot be reasonably determined since the preamble of the claim recites a method and the body of the claim includes structure elements as an apparatus claim.  There are no method steps disclosed that are performed by the structure elements included. It is unclear as to what elements perform what steps of the “method of a safety check.”  Appropriate clarifications are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartur (US 6,263,259) (alone).
Referring to claim 2.  Bartur discloses a method for dispensing medication consisting of a safety check (Figure 1A)
a drug dispenser system (Figure 1A) comprising: a drug dispenser machine (70) comprising:
wherein the safety check (845; Figure 10B) comprises at least one of (only one considered) checking whether a minimum period of time between doses has elapsed (at 
checking whether a request time of the safety check is outside an adversely-indicated window of another medication, and checking whether a user’s medication reaction history indicates the medication is safe for the user (a user in his mind can determine that the second medication is to be taken for example 4 hours after the first medication is consumed;  the claim provides no structural elements that perform the claimed method steps).

Referring to claim 3.  Although, claim 3 recites a method in the preamble, the body of the claim only consists of an apparatus with no correlation to the method steps performed by the structure. Claim 3 is an apparatus claim comprising a method preamble.
Bartur discloses a method for dispensing medication consisting of a safety check (Figure 1A) comprising:
a read/write device (136) configured to couple to the controller (149; Figure 4); the label plug (chip 88) of the medication cartridge (80) further comprises a communication device 961); and the read/write device (136) and the communication (61) device are configured to communicate with each other (via the controller).


Response to Arguments
01/21/2021 have been fully considered but they are not persuasive. 
The applicant’s response dated 01/22/2020 argues the modified election of Species 2, as the restriction election the applicant would select to have prosecuted.  It is to be noted Species 2 included drawing Figure 2 which discloses a method for a safety check by the dispenser thus all claims should recite method steps for a safety check.
Claims 2-3 are written as a method, in claim 2 the claims do not provide any structure elements that perform the claimed steps, in claim 3 structural elements of the dispenser are included the but no method steps are recited.  Therefore the claim are indefinite for falling to particularly point out and distinctly claim the subject matter which the inventor.
It is suggested the applicant amend all pending claims as a safety check method and provide accompanied structurer wherein the method is disclosed and the structural elements to perform the method steps are not and provide the method steps in claims that include the structure but no method steps.  

Claims 4,10,13-21 recite a different method that is not the elected “safety check”. Thus the claims 4,10,13-21 were not treated on the merits.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651